                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                CASE NUMBER 1:20CV66


JANE ROE,                                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )
                                             )
UNITED STATES OF AMERICA, et al.,            )
                                             )
       Defendants.                           )


    DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR AN ORDER
PROVIDING LEAVE TO TAKE EARLY WRITTEN DISCOVERY FOR THE LIMITED
    PURPOSE OF IDENTIFYING DEFENDANT(S) JOHN DOE(S) TO AMEND
                 COMPLAINT AND EFFECT SERVICE

       NOW COME Defendants United States of America, Judicial Conference of the United

States, Administrative Office of the United States Courts, United States Court of Appeals for the

Fourth Circuit, Judicial Council of the Fourth Circuit, Federal Public Defenders’ Office, Roslynn

R. Mauskopf and James C. Duff, in their official capacities, General Counsel Sheryl L. Walter,

Chief Judge Roger L. Gregory, James N. Ishida, and the Federal Public Defender named in the

complaint (the “FPD”), 1 in their individual and official capacities, (collectively, “Defendants”),

and oppose Plaintiff’s Motion for an Order Providing Leave To Take Early Written Discovery For

the Limited Purpose of Identifying Defendant(s) John Doe(s) To Amend Complaint and Effect

Service (Doc. 29).




1
 The name of the FPD and the office of the FPD are currently redacted from Plaintiff’s
complaint.


        Case 1:20-cv-00066-WGY Document 31 Filed 05/11/20 Page 1 of 10
                                          ARGUMENT

       I.      The law requires that threshold questions of Bivens availability and qualified
               and/or absolute immunity be decided before any discovery commences.

       In addition to suing the United States and several federal agencies, Plaintiff has sued four

federal officials in their official and individual capacities—General Counsel for the Administrative

Office of the Courts Sheryl L. Walter, Chief Judge of the Fourth Circuit Court of Appeals Roger

L. Gregory, Circuit Executive James Ishida, and the FPD— hereinafter “Individual Federal

Defendants.” Complaint, Doc. 1. The claims against the Individual Federal Defendants in their

individual capacities purport to allege constitutional tort claims first recognized by the Supreme

Court in Bivens v. Six Unknown Agents, 403 U.S. 388 (1971). The Individual Federal Defendants

intend to file motions to dismiss that include a number of grounds, including that Plaintiff has

failed to state a Bivens claim because (1) Plaintiff’s lawsuit is a “new context” previously never

recognized by the Supreme Court, and (2) special factors counsel against extending the Bivens

remedy into this novel context. See Ziglar v. Abbasi, 137 S. Ct. 1843 (2017). The Individual

Federal Defendants also intend to assert the defenses of qualified immunity and, as applicable,

absolute immunity. These defenses raise purely legal issues that can and should be decided on the

pleadings.   Delaying their resolution for factual development through discovery would

compromise the important federal interests underlying the doctrines of qualified and absolute

immunity and the “new context” and “special factors” analysis set forth in Abbasi.

       The Supreme Court has declared repeatedly, and in no uncertain terms, that qualified

immunity is not merely a defense to liability but rather “an entitlement not to stand trial or face

the other burdens of litigation” prior to “the resolution of the essentially legal question whether

the conduct of which the plaintiff complains violated clearly established law.” Mitchell v. Forsyth,

472 U.S. 511, 526 (1985) (emphasis added); accord Ashcroft v. Iqbal, 556 U.S. 662, 672 (2009)

                                                 2
        Case 1:20-cv-00066-WGY Document 31 Filed 05/11/20 Page 2 of 10
(same). “Unless the plaintiff's allegations state a claim of violation of clearly established law, a

defendant pleading qualified immunity is entitled to dismissal before the commencement of

discovery.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)) (emphasis added). The “basic thrust” of qualified immunity “is to free officials

from the concerns of litigation[.]” Iqbal, 556 U.S. at 685. Indeed, this entitlement is so paramount

that denials of qualified immunity at the motion-to-dismiss stage are among the small category of

pretrial rulings that are immediately appealable as a matter of right. Behrens v. Pelletier, 516 U.S.

299, 308 (1996) (“Whether or not a later summary judgment motion is granted, denial of a motion

to dismiss [on qualified immunity grounds] is conclusive as to this right,” which “is important

enough to support an immediate appeal.”).

        Furthermore, before the qualified and/or absolute immunity issue can be addressed, the

Supreme Court has held that courts must consider the “antecedent” question of whether a Bivens

remedy is even available. Hernandez v. Meza, 137 S.Ct. 2003, 2006 (2017) (observing that “[t]he

. . . Bivens question . . .is ‘antecedent’ to the other questions presented . . .” in a case involving a

cross-border shooting where defendants raised qualified immunity and the availability of a Bivens

remedy). Thus, it would be inappropriate as a matter of law to move forward with discovery or

any other pretrial matters prior to a ruling on Defendants’ Rule 12(b)(6) motions because the

“concerns of litigation”—including, but not limited to the burden of discovery—must follow a

resolution of the absolute/qualified-immunity question, which itself cannot precede a

determination as to whether the circumstances of the case warrant implication of a Bivens remedy.

See Harlow v. Fitzgerald, 457 U.S. at 818 (“[U]ntil th[e] threshold immunity question is resolved,

discovery should not be allowed.”); Hernandez v. Mesa, No. 12-50217, 2018 WL 1391730, at *2

(5th Cir. March 20, 2018) (explaining that the Supreme Court’s remand in a case “heard . . . in


                                                   3
         Case 1:20-cv-00066-WGY Document 31 Filed 05/11/20 Page 3 of 10
conjunction with” Abbasi, instructed the Court of Appeals to “consider the propriety of allowing

Bivens claims to proceed” before addressing qualified immunity).

       In addition to the foregoing, the prohibition on discovery at the 12(b)(6) phase applies

equally in Bivens cases involving special-factors defenses, because “the Bivens question . . . is

‘antecedent’ to the other questions presented.” Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017)

(quoting Wood v. Moss, 572 U.S. 744, 757 (2014)); see Abbasi, 137 S. Ct. at 1860 (discussing the

centrality of any potential “burden and demand” of a proposed new category of Bivens litigation

to the special factors analysis). In this case, where early dispositive motions will determine

whether Bivens is an available remedy, whether qualified and/or absolute immunity applies, and

whether special factors counsel against extending Bivens into a novel context, early discovery is

particularly inappropriate and unwarranted.

       Requiring Defendants to participate in discovery prior to disposition of dispositive motions

that raise qualified immunity defenses would subject them to the very “concerns of litigation” the

Supreme Court has specifically held they are entitled to avoid. See Iqbal, 556 U.S. at 685 (“The

basic thrust of the qualified-immunity doctrine is to free officials from the concerns of litigation,

including ‘avoidance of disruptive discovery.’) (quoting Siegert v. Gilley, 500 U.S. 226, 236

(1991) (Kennedy, J., concurring in judgment)); Crawford-El v. Britton, 523 U.S. 574, 597–98

(1998) (“[T]he trial court … must exercise its discretion so that officials are not subjected to

unnecessary and burdensome discovery or trial proceedings.”). Bare allegations of malice are

insufficient to subject government officials to the burdens of broad-reaching discovery prior to the

resolution of fundamental threshold legal questions such as the applicability of qualified immunity.

See Harlow, 457 U.S. at 817-18.




                                                 4
        Case 1:20-cv-00066-WGY Document 31 Filed 05/11/20 Page 4 of 10
       II.     Plaintiff’s request for early discovery is overly burdensome, inefficient, and an
               inappropriate attempt to seek discovery to which Plaintiff would not otherwise
               be entitled.

       Imposing discovery burdens on Defendants at this early stage would also invite significant

inefficiencies into the litigation. Depending on the outcome of the Rule 12 motions practice,

discovery and responsive pleadings may prove ultimately unnecessary. See Neitzke v. Williams,

490 U.S. 319, 326–27 (1989) (Rule 12(b)(6) motions allow courts to “dismiss a claim on the basis

of a dispositive issue of law” and so “streamline[] litigation by dispensing with needless discovery

and factfinding.”). And, discovery efforts undertaken without the benefit of the guidance of a Rule

12 ruling will almost certainly be overbroad and unduly burdensome. On the other hand,

postponing these matters until threshold legal issues are resolved will permit the parties to

appropriately tailor their filings and discovery, minimizing the burdens of litigation on the parties,

their counsel, the Defendants, the witnesses, and this Court.

       While the Individual Defendants are entitled to have the qualified and absolute immunity

issues determined as a matter of law prior to discovery proceeding, discovery should likewise not

proceed against the remaining Defendants. The Supreme Court has explained that in Bivens

litigation, even “discovery as to other parties” is problematic because “it would prove necessary

for [individual federal defendants] and their counsel to participate in the process to ensure the case

does not develop in a misleading or slanted way that causes prejudice to their position.” Iqbal,

556 U.S. at 685. The Supreme Court’s guidance makes practical sense; it would be inefficient and

unduly burdensome to the parties and the Court to move forward with discovery—and associated

disputes over scope, relevance, privilege and other matters—without the benefit of a ruling

clarifying which claims may proceed against which defendants, if any. Indeed, it is “well settled

that discovery is generally considered inappropriate while a motion that would be thoroughly



                                                  5
        Case 1:20-cv-00066-WGY Document 31 Filed 05/11/20 Page 5 of 10
dispositive of the claims in the Complaint is pending.” Loumiet v. United States, 225 F. Supp. 3d

79, 82 (D.D.C. 2016); see also Kolley v. Adult Protective Servs., 725 F.3d 581, 587 (6th Cir. 2013);

Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987).

       Plaintiff’s reliance on Schiff v. Kennedy, 691 F.2d 196 (4th Cir. 1982) is misplaced. Most

notably, Schiff does not provide authority for allowing discovery in a Bivens case where the

entitlement to a Bivens remedy and absolute and qualified immunity are being raised. Schiff is

also distinguishable on several other grounds. First, in Schiff, the Fourth Circuit addressed the

propriety of the dismissal of a John Doe Defendant, not whether a Plaintiff can use conclusory

allegations against John Doe(s) Defendant(s) to obtain discovery prior to resolution of motions to

dismiss. Second, Schiff was a case between private parties (a husband against his former wife,

trying to identify a person who assisted his former wife in illegally wiretapping the family’s

telephone), and not a case involving a former federal employee suing other federal officials for

actions taken where those federal officials are raising the defenses of absolute and qualified

immunity and the availability of a Bivens remedy. Third, in Schiff, the Fourth Circuit dealt with a

situation where the John Doe Defendant was a specific person 2, not as here, where the John Doe(s)

is/are generally alleged to be one or more “attorney(s) employed in OGC” at the Administrative

Office of United States Courts. Compl. ¶ 29.

       The differences between Schiff and the instant case highlight the fact that Plaintiff is

attempting to use early discovery to obtain discovery to which she is otherwise not entitled.

Plaintiff’s early discovery request is no more than an attempt to delve into the inner workings of



2
 In Schiff, the John Doe was the person who assisted the Plaintiff’s former wife place a wiretap
on the family telephone. The Defendant Former Wife in that case admitted in a deposition that a
person assisted her in placing the wiretap. She, however, refused to disclose the identity of the
person who assisted in placing the wiretap by invoking her Fifth Amendment privilege against
self-incrimination. Schiff, 691 F.2d at 197.
                                                 6
        Case 1:20-cv-00066-WGY Document 31 Filed 05/11/20 Page 6 of 10
the General Counsel Office, which is headed by a named, Individual Defendant, to seek the

substance of the legal guidance that may have been provided to another named, Individual

Defendant.     Thus, the discovery requested by Plaintiff is inextricably intertwined with the

allegations against the Individual Defendants, who are entitled, as a matter of law, to have

threshold questions of law decided before discovery proceeds in this case.

        Here, the allegations concerning the General Counsel’s office in Plaintiff’s complaint are

unspecific and conclusory. Plaintiff asserts in her Motion and alleges in her Complaint that

Defendant Doe(s) conspired to (1) shut down efforts to take immediate and effective action on

Plaintiff’s harassment complaints, Complaint ¶¶ 227– 35, (2) block Plaintiff from exercising her

protected rights, id., (3) retaliate against Plaintiff by denying her a promotion, id. ¶¶ 227–28, 236–

51, (4) refuse to disclose, or take timely action on, the findings of the investigation into Plaintiff’s

claims, id. ¶¶ 398–99, (5) force Plaintiff to negotiate directly with an alleged violator of her rights,

id. ¶ 407, (6) disclose Plaintiff’s confidential narrative directly to an alleged violator of her rights,

id. ¶ 451, and (7) refuse to disclose any information to Plaintiff about the disciplinary proceeding

on her complaint or the nature of any corrective actions taken, id. ¶ 474. These are the type of

broad, conclusory allegations that are characteristic of a discovery fishing expedition, not specific

factual averments regarding a specific person. The discovery Plaintiff seeks would be far more

extensive and intrusive than merely identifying a specific person (as in Schiff), and is unwarranted

at this early stage. 3

        Plaintiff asserts that she needs early discovery in order to serve the Complaint on the John

Doe(s), but she is actually seeking to engage in impermissible discovery to bolster her complaint



3
  Plaintiff has not stated specifically what discovery she intends to serve other than to describe it
as “written discovery,” Mot. at 1, which could include burdensome document requests,
interrogatories, requests for admission, or deposition by written question.
                                                   7
         Case 1:20-cv-00066-WGY Document 31 Filed 05/11/20 Page 7 of 10
prior to a decision regarding the motion to dismiss. Her request for discovery essentially concedes

that her Complaint merely speculates that other federal employees personally did something

wrong. See Haight v. O’Bannon, 102 F. Supp. 3d 179, 182 (D.D.C. 2015) (rejecting request for

discovery into “which, if any, policies permitted [defendant] to violate Plaintiff’s constitutional

rights” because such allegation “concedes that Haight’s complaint merely speculates that some

MPD policy or custom might have been the moving force behind her injuries”); see also Patrick

v. District of Columbia, 179 F. Supp. 3d 82, 89 (D.D.C. 2016) (“[B]y arguing that he requires

discovery at the motion-to-dismiss stage, Mr. Patrick essentially concedes that his allegations

against the District are based on speculation.”). If early discovery were appropriate under these

circumstances, a plaintiff could always obtain early discovery simply by naming a John Doe

defendant based on the mere possibility that another person may have been involved in the facts

giving rise to the claim, and then assert the need for early discovery to identify that person. But

early discovery is the disfavored exception, not the rule, and is especially inappropriate here, where

threshold questions of law must be decided before Plaintiff proceeds with the litigation.

                                          CONCLUSION

       Plaintiff’s motion for discovery evinces a fundamental misunderstanding of the state of the

law as to Rule 12 when the defenses of the availability of a Bivens remedy and qualified immunity

are raised. As the Supreme Court has emphasized, “Rule 8 . . . does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions[.]” Iqbal, 556 U.S. at 678–79).

Moreover, “[a] plaintiff may not . . . use discovery to obtain the facts necessary to establish a claim

that is plausible on its face . . . even when those facts ‘are only within the head or hands of the

defendant[].’” Felder v. WMATA, 105 F. Supp. 3d 52, 59 (D.D.C. 2015) (quoting New Albany

Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1051 (6th Cir. 2011)); see also Kaylor v.



                                                  8
         Case 1:20-cv-00066-WGY Document 31 Filed 05/11/20 Page 8 of 10
Fields, 661 F.2d 1177, 1184 (8th Cir. 1981) (“Discovery should follow the filing of a well-pleaded

complaint. It is not a device to enable a plaintiff to make a case when his complaint has failed to

state a claim.”). An individual-capacity defendant who demonstrates an entitlement to qualified

immunity is entitled to dismissal before the commencement of discovery. Mitchell, 472 U.S. at

526) (emphasis added). The answer to insufficient pleading is dismissal, not discovery.

       Plaintiff will suffer no prejudice if the Court denies her Motion. Plaintiff will still have an

opportunity to engage in discovery if her Complaint withstands Defendants’ motion to dismiss,

and she could move to amend her Complaint to add a new defendant, if warranted, following such

discovery.

       WHEREFORE Defendants jointly oppose Plaintiff’s Motion for an Order Providing Leave

To Take Early Written Discovery For the Limited Purpose of Identifying Defendant(s) John Doe(s)

To Amend Complaint and Effect Service (Doc. 29) and request that it be denied.

       This the 11th day of May, 2020.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
                                              CARLOTTA P. WELLS
                                              Assistant Branch Director
                                              s/Joshua Kolsky
                                              JOSHUA M. KOLSKY
                                              Trial Attorney
                                              D.C. Bar No. 993430
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street NW Washington, DC 20005
                                              Tel.: (202) 305-7664
                                              Fax: (202) 616-8470
                                              E-mail: joshua.kolsky@usdoj.gov




                                                 9
        Case 1:20-cv-00066-WGY Document 31 Filed 05/11/20 Page 9 of 10
                                            R. ANDREW MURRAY
                                            UNITED STATES ATTORNEY
                                            s/Gill P. Beck
                                            GILL P. BECK
                                            Assistant United States Attorney
                                            N.C. State Bar No. 13175
                                            Room 233, U.S. Courthouse
                                            100 Otis Street
                                            Asheville, North Carolina 28801
                                            Phone: (828) 271-4661
                                            Fax: (828) 271-4327
                                            Email: Gill.Beck@usdoj.gov

Counsel for Defendants United States of America, Judicial Conference of the United States,
Administrative Office of the United States Courts, United States Court of Appeals for the Fourth
Circuit, Judicial Council of the Fourth Circuit, the Federal Public Defenders Office, Roslynn R.
Mauskopf, James C. Duff, and the FPD, in their official capacities, and General Counsel Sheryl L.
Walter, Chief Judge Roger L. Gregory, and James N. Ishida, in their individual and official
capacities.



                                            s/Shannon Sumerell Spainhour
                                            SHANNON SUMERELL SPAINHOUR
                                            N.C. State Bar No. 28108
                                            DAVIS HARTMAN WRIGHT PLLC
                                            28 Schenck Parkway, Suite 200
                                            Asheville, NC 28803
                                            Phone: 828-771-0833
                                            Fax: 252-514-9878
                                            Email: mss@dhwlegal.com


Counsel for the FPD in the FPD’s individual capacity




                                               10
       Case 1:20-cv-00066-WGY Document 31 Filed 05/11/20 Page 10 of 10
